Citation Nr: 0715060	
Decision Date: 05/21/07    Archive Date: 06/01/07	

DOCKET NO.  04-11 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, 
Pennsylvania


THE ISSUE

Entitlement to a 42-inch plasma screen television/monitor, 
claimed as an aid to overcoming the handicap of blindness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION


The veteran served on active duty from September 1964 to June 
1969.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Medical Center in Erie, Pennsylvania.

For reasons which will become apparent, this appeal is being 
REMANDED to the aforementioned VA Medical Center via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND


The veteran in this case seeks entitlement to a 42-inch 
plasma screen television/monitor.  In pertinent part, the 
veteran, who is legally blind, argues that the VA should 
provide him with a 42-inch plasma screen television/monitor 
as an aid to overcoming his (nonservice-connected) handicap 
of blindness.

In that regard, and as regards certain procedural issues, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126 (West 2002)] redefines VA's duty to assist a 
veteran in the development of his claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)(2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the VA Medical Center in Erie, 
Pennsylvania).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the veteran.  See Pelegrini, 18 
Vet. App. at 121.

In the case at hand, review of the record fails to document 
that the veteran was ever provided with VCAA-complying 
noticed with respect to his current claim.  While it is true 
that, in correspondence of March 2004, the veteran was 
advised of the evidence needed to substantiate his claim for 
a 42-inch plasma screen television/monitor, he has yet to be 
provided, including in the context of a Statement or 
Supplemental Statement of the Case, the pertinent provisions 
of 38 U.S.C.A. §1714 (West 2002) or 38 C.F.R. §17.154 (2006) 
governing the provision of mechanical and/or electronic 
equipment as an aid to overcoming certain handicaps.  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claim.  See also 38 C.F.R. 
§ 19.29 (2006).  Accordingly, in light of the aforementioned, 
the case is REMANDED to the medical center for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to March 2001, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the medical center 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The medical center should then 
furnish the veteran and his accredited 
representative copies of all pertinent 
laws and regulations governing the 
provision of certain mechanical and/or 
electronic equipment considered necessary 
as an aid to overcoming the handicap of 
blindness.  The medical center should, 
additionally, review the veteran's claims 
file, and ensure that the veteran is sent 
a corrected VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159(b) which 
advises the veteran of the evidence and 
information necessary to prevail on his 
claim for a 42-inch plasma screen 
television/monitor.

3.  The medical center should then review 
the veteran's claim for entitlement to a 
42-inch plasma screen television/monitor 
as an aid to overcoming his handicap of 
blindness.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case in April 2004.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




